DETAILED ACTION
1. 	This office action is in response to an amendment filed on 11/30/2020. Claims 1-20 are pending and claims 1, 10 and 20 are independent. Each independent claim is amended. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

3.	The claims amendment filed on 11/30/2020 has been fully considered. The amendment made to independent claims 1, 10 and 20 overcomes the 35 USC § 103 rejection set forth in the previous office. Thus, applicant’s arguments filed on 11/30/2020, with respect to the 35 USC § 103 rejection have been fully considered and are persuasive.  For this reason this particular rejection has been withdrawn. 

However, the terminal disclaimer filed on 11/30/2020 the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and has not been accepted or has been rejected.
Note: Examiner called to the applicant’s office to expedite the prosecution of the application however unable to talk with the attorney. Applicant’s representative is encouraged to call the office/examiner to expedite the prosecution of the application. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
6.	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being un patentable over claims 1-15 of the U.S. Patent No. 


The following is referring to the independent claims 1, 10 and 20


[Symbol font/0xB7]  	As per independent claims 1, 10 and 20 
	Independent claims 1, 10 and 20 of the instant application and independent claims 1 and 7 of the ‘358 patent recite similar limitation. The above independent claim, namely independent claims 1, 10 and 20 of the instant/present application would have been obvious over independent claim 1 and 7 of the ‘358 patent because each and every element of the above independent claims 1, 10 and 20 of the present application is anticipated by the corresponding independent claims 1 and 7 of the ‘358 patent.

The following is referring to the dependent claims 2-9 and 11-19 


[Symbol font/0xB7]  	As per dependent claims 2-9 and 11-19

Dependent claims 2-9 and 11-19  of the instant application and dependent claims 2-6 and 8-15 of the ‘358 patent recite similar limitation. The above dependent claim, namely dependent claims 2-9 and 11-19 of the instant/present application would have been obvious over dependent claims 2-6 and 8-15 of the ‘358 patent because each and every element of the above dependent claims 2-9 and 11-19 of the present application is anticipated by the corresponding claims 2-6 and 8-15 of the ‘358 patent.

Examiner Note: Please refer to the following table that shows how each claims of the instant or current application filed on 11/30/2020 is mapped with the corresponding claims of the ‘358 Patent. 

‘358 Patent
Instant/Current application No. 16/434882 filed on 11/30/2020
or displaying electronic communications, the method comprising: receiving an electronic communication from a sending user, the electronic communication including confidential information; 
receiving one or more biometric identifiers from a receiving user requesting access to the electronic communication,
 the one or more biometric identifiers being unique to the receiving user; verifying the one or more biometric identifiers against one or more previously stored biometric identifiers; in response to the verification, 
displaying the electronic communication to the receiving user for an amount of time, the amount of time ending when the verification fails resulting in the electronic communication being hidden; and providing varying levels of access to the electronic communication based upon the identification information being distinct from the one or more biometric identifiers.







receiving a request from a user to access an electronic communication, the request including one or more biometric identifiers associated with the user;


verifying the one or more biometric identifiers against one or more previously stored biometric identifiers;


displaying the electronic communication for an amount of time, the amount of time ending when verification fails resulting in the electronic communication being hidden; and providing varying levels of access to the electronic communication based on a sequence of the one or more 




receive an electronic communication from a sending user, the electronic communication including confidential information;
 receive one or more biometric identifiers from a receiving user requesting access to the electronic communication, the one or more biometric identifiers being unique to the receiving user; 
verify the one or more biometric identifiers against one or more previously stored biometric identifiers; 
in response to the verification, 
display the electronic communication to the receiving user for an amount of time, the amount of time ending when the verification fails or when the receiving the identification information being distinct from the one or more biometric identifiers.


a processor configured to execute 


instructions stored in the memory to:




receive a request from a user to access an electronic communication, the request including one or more biometric identifiers associated with the user;





verify the one or more biometric identifiers against one or more previously stored biometric identifiers;


display the electronic communication for an amount of time, the amount of time ending when verification fails resulting in the electronic communication being hidden; 




receive an electronic communication from a sending user, the electronic communication including confidential information;
 receive one or more biometric identifiers from a receiving user requesting access to the electronic communication, the one or more biometric identifiers being unique to the receiving user; 
verify the one or more biometric identifiers against one or more previously stored biometric identifiers; 
in response to the verification, 
display the electronic communication to the receiving user for an amount of time, the amount of time ending when the verification fails or when the receiving user no longer requests the identification information being distinct from the one or more biometric identifiers.







receiving a request from a user to access an electronic communication, the request including one or more biometric identifiers associated with the user;

verifying the one or more biometric identifiers against one or more previously stored biometric identifiers;


displaying the electronic communication for an amount of time, the amount of time ending when verification fails resulting in the electronic communication being hidden; and

providing varying levels of access to the electronic communication based on a sequence of the one or more biometric identifiers.-and a duration of the verification and identification information that is associated with the user and that is distinct from the one or more biometric identifiers.

1 and 7…..
receive an electronic communication from a sending user, the electronic communication including confidential information;

2 and 11
receiving the electronic communication from another user, the electronic communication including confidential information.

1 and 7…
a sequence of two or more biometric identifiers,
3 and 13
wherein the sequence of the one or more biometric identifiers comprises a sequence of two or more biometric identifiers.

1 and 7
varying levels of access to the electronic communication based on ….identification information associated with the receiving user
4  and 14

 
wherein the varying levels of access to the electronic communication are provided based on additional information associated with the user.


15. wherein the confidential information comprises one or more data file folders.
12.
wherein the confidential information comprises one or more data file folders.


5.

receiving user profile information from the user, the user profile information including the one or more biometric identifiers; and
storing the user profile information in storage media to provide the one or more previously stored biometric identifiers.

3.
displaying, to the receiving user, a transmission notification associated with the electronic communication to indicate receipt of the electronic communication.
6.
displaying, to the user, a transmission notification associated with the electronic communication to indicate receipt of the electronic communication.

4…wherein receiving the one or more biometric identifiers from the receiving user comprises receiving a sequence of biometric identifiers from the receiving user.
7. wherein receiving the one or more biometric identifiers from the user comprises receiving the sequence of the one or more biometric identifiers from the user.


8 .wherein when the verification fails, further comprising: performing an action comprising any of powering down a messaging device associated with the user, displaying non-confidential information to the user, and displaying selected information that is predetermined by the user.

9.  wherein the two or more biometric identifiers are selected from the group consisting of fingerprint, vocal, retina, and facial identifiers.
15.  wherein the one or more biometric identifiers comprise any of fingerprints, voice prints, retina features, and facial features.

12.wherein when the sequence is input incorrectly or the predetermined time period has elapsed, the processor is further configured to execute instructions stored in the memory to: provide an altered or secondary sequence required to remove a messaging device associated with the receiving user from a locked-out mode and back to an operational mode.
16.wherein when the sequence is input incorrectly or a predetermined time period has elapsed, the processor is further configured to execute instructions stored in the memory to: provide another sequence required to remove a messaging device associated with the user from a locked-out mode and back to an operational mode.

receive a geo-location of the messaging device and mapping the geo-location to the electronic communication.
17.   receive a geo-location of the messaging device and map the geo-location to the electronic communication.

13.  verify one or more pseudo-authorized conditions comprising variables associated with an authorization algorithm.
18.   verify one or more pseudo-authorized conditions comprising variables associated with an authorization algorithm.

5. powering down a messaging device associated with the receiving user, displaying non-confidential information to the receiving user, and displaying selected information that is predetermined by the receiving user.
19.   an action comprising any of powering down a messaging device associated with the user, displaying non-confidential information to the user, and displaying selected information that is predetermined by the user.



Allowable Subject Matter
8.	Claims 1-20 would be allowed if the current rejection set forth in this office action is overcome. 
9.	The following is an examiner’s statements of reasons for allowance:
10. 	 The following references/prior arts disclose the general subject matter/claim limitations recited in independent claims 1, 10 and 20 before the claims were amended.
As per independent claims 1, 10 and 20  Han discloses a method comprising [See at least the abstract, “The content redaction engine of some embodiments determines whether to redact content for output based on whether a user is biometrically verified. When the content redaction engine receives verification data indicating that the user is biometrically verified, the device displays content without any
portion redacted. On the other hand, when the content redaction engine does not receive such verification data, the device displays the content with at least a portion redacted. The electronic device of some embodiments additionally includes a biometric reader and a biometric verification engine. The biometric reader reads a person's uniquely identifying biometric data (e.g., thumbprint/fingerprint, iris scan, voice, etc.). This biometric information is then read by the biometric verification engine for comparison to a stored set of verified user biometric data. When the biometric data matches the stored data, the person is verified.].
comprising:

receiving a request from a user to access an electronic communication,  [See figure 2, 205];
the request including one or more biometric identifiers associated with the user; verifying the one or more biometric identifiers against one or more previously stored biometric identifiers [See figure 2, 225 and at least abstract and figure 5, 520 wherein the biometric identifier is compared with the stored values] ;

displaying the electronic communication  [See figure 4, 420]; for an amount of time, the amount of time ending when the verification fails resulting in the electronic communication being hidden.[See figure 4, 430 and see figure 5, 515 and 525 where the system continuously verifying the one or more biometric identifiers while the communication is displayed; See abstract and figure 5, 525, “The content redaction engine of some embodiments determines whether to redact content for output based on whether a user is biometrically verified. When the content redaction engine receives verification data indicating that the user is biometrically verified, the device displays content without any portion redacted. On the other hand, when the content redaction engine does not receive such verification data, the device displays the content with at least a portion redacted. The electronic device of some embodiments additionally includes a biometric reader and a biometric verification engine. The biometric reader reads a person's uniquely identifying biometric data (e.g., thumbprint/fingerprint, iris scan, voice, etc.). This biometric information is then read by the biometric verification engine for comparison to a stored set of verified user biometric data. When the biometric data matches the stored data, the person is verified.].


Han substantially discloses all the limitation recited in the claim. 
Han is silent or doesn't explicitly disclose that the “a sequence of one or more biometric identifiers could be a plurality of sequence of biometric identifiers"
However Batie discloses this feature. 
In particular Batie at least on the abstract discloses the following which meets this limitation:
”Method of authenticating a user includes using at least one computer and connected scanner to obtain biometric measurements of a plurality of biometric parameters of the user. The parameters are stored as templates for comparison, as well as a sequence in which the plurality of biometric parameters are to be scanned in order to perform a valid authentication. Authentication is determined by comparing each biometric parameter submitted with the stored biometric templates, to determine if each biometric parameter 
The combination is silent or doesn't explicitly disclose claim limitation “providing varying levels of access to the electronic communication based on a sequence of the one or more biometric identifiers and a duration of the verification”
However, US Publication No. 2006/0044107 A1 to Krygeris discloses this claim limitation.
Krygeris on at least the abstract discloses the following which meets the above argued claim limitation.

“Controlled access to portions of such items occurs in response to biometric information as presented by an authorized individual. In a preferred approach, a first biometric identifier for a given individual correlates to a first kind, level, or degree of dispensation or facilitated access to the plurality of items while a second, different biometric identifier for that same individual correlates to a different kind, level, or degree of dispensation or facilitated access”

However, as it is persuasively argued, the above prior arts of record including the rest of the cited prior arts either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole recited in the amended independent claims 1, 10 and 20
For this reason, the specific claim limitations recited in the independent claims 1, 10 and 20 taken as whole would be allowed.


Conclusion


11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	A.	US Publication No. 2015/0046711 to Slaby discloses a communication device and method for authentication of a message being transmitted from the communication device. The method includes receiving, by a messaging utility, content of a message provided for transmission from the communication device. Based on a determination that the message requires user authentication before the message is transmitted to a recipient, the method further includes selecting, based on contextual data, one or more biometric capturing components of the communication device; triggering at least one selected biometric capturing component to capture a corresponding biometric input from a user of the communication device; and transmitting the message when the biometric input as belonging to an authorized user of the communication device. In one embodiment, a clearinghouse service authenticates a biometric input from a user of the communication device in order to certify the user and/or the message.
	B.	US Publication No. 2015/0278805 A1 to Spencer discloses a method for a user to perform a transaction comprising the steps of connecting a first electronic communication device 400 with a transaction receiver, receiving electronic data from the transaction receiver, displaying the received electronic data on the first electronic communication device 400, sending with a second electronic communication device 402 

	C.  US Publication No. 2015/0332273 A1 to Bruno discloses a system, method and computer program product for granting access and/or an authorization are disclosed. For instance, a computer-implemented method may include receiving a first sequence of plurality of biometric data elements. The sequence of plurality of biometric data elements may comprise a biometric passphrase. The method may include registering the biometric passphrase to a known user and/or a transaction account. The method may include receiving a transaction request comprising a second sequence of plurality of biometric data elements. The method may include comparing the second sequence of plurality of biometric data elements to the biometric passphrase to resulting in a confidence factor of the comparison. The comparison may include comparing the sequencing of the second sequence of plurality of biometric data elements and the characteristics of each biometric data element of the second sequence of plurality of biometric data elements to the biometric passphrase. 


12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498